DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number filed 03/05/2019

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ota (JP 2006-321522).
Claim 1: Ota discloses a synthetic resin bottle including a tube-shaped body section [0018] comprising: eight decompression absorbing panels 2a,b disposed at equal intervals in said body section; and

pillar sections 4 respectively disposed between said decompression absorbing panels and formed by arcuate wall surfaces, wherein said arcuate wall surfaces of said pillar sections in a cross section of said body section configure parts of one imaginary perfect circle (fig. 3), and

a total of circumferential lengths and angles of said arcuate wall surfaces of said pillar sections is 20 to 50% of a total circumferential length of said perfect circle (fig. 3 represents an even number and evenly spaced pillar and absorbing panels/sections. This configuration allows for even distribution of weight/balance for the bottle where the pillar section can make up 50% of the circumferential length).

Claim 3: Ota discloses the synthetic resin bottle according to claim 1, wherein, in a cross section of said body section, an end portion of said decompression absorbing panel connected to an edge of said pillar section in a circumferential direction is a curved line having a curvature radius equal to or larger than 5 mm [0022].

Claim 4: Ota discloses the synthetic resin bottle according to claims 1, wherein, in a cross section of said body section, said decompression absorbing panel includes a recessed section including a curved line having a curvature radius equal to or larger than 15 mm [0011-0013].

Claim 5: Ota discloses the synthetic resin bottle according to claim 4, wherein said synthetic resin bottle is a bottle for sales while being warmed [0001-0002].

Claim 6: Ota discloses the synthetic resin bottle according to claim 1 wherein an embossed section 11 is provided on at least an outer circumferential surface of said body section [0035].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulay (US 2015/0108081).

7: Boulay discloses synthetic resin bottle including a tube-shaped body section 40, 42, wherein said body section includes a plurality of decompression absorbing panels 32, and a plurality of geometrical shape sections 46, 48 are regularly disposed side by side over an entire circumference of said body section ([0061-0062]; fig. 1).

Claims 7, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangi (US 7,347,339) in view of Boulay (US 2015/0108081).

7: Bangi discloses synthetic resin bottle including a tube-shaped body section 22, wherein said body section includes a plurality of decompression absorbing panels 42,34 and a 36, 30 are regularly disposed side by side over an entire circumference of said body section (col. 3, ll. 20-50; fig. 1).

Bangi fails teach a synthetic resin container. Boulay teaches the embossed synthetic resin bottle [0052]. It would have been obvious to one having ordinary skill in the art a the time of the effective filing date of the invention to modify the bottle material of Bangi t include the polymer resin of Boulay in order to increase the durability of the bottle during and after use.  

8: Bangi-Boulay discloses the synthetic resin bottle according to claim 7, wherein said
decompression absorbing panel has an elongated shape, and said plurality of geometrical shape
sections are arrayed side by side in a direction crossing a ridge line that extends in a longitudinal direction of said decompression absorbing panel and forms a contour of said decompression absorbing panel (Bangi; fig. 1).
10: Bangi-Boulay discloses the synthetic resin bottle according to claim 8, wherein the longitudinal direction of said decompression absorbing panel coincides with a longitudinal direction of said body section (Bangi; fig. 1).

Claims 9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangi (US 7,347,339) in view of Boulay (US 2015/0108081) in view of Casper (US 2019/0210758).

9: Bangi-Boulay discloses the claimed invention as applied to claim 7 but fails to disclose intersecting grooves lines. Casper teaches the synthetic resin bottle according to claim 8, wherein a crossing angle of the arraying direction of said geometrical shape sections and said ridge line is 10 degrees to 80 degrees [0022-0023]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the bottle of Bangi to include the wall features of Casper in order to assist in the absorption of stresses placed on the bottle (Casper; [0010]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/RAVEN COLLINS/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735